UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 21, 2012 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 545 12th Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01- Regulation FD (a) On May 17, 2012, Heritage Oaks Bancorp (NASDAQ: HEOP), parent company of Heritage Oaks Bank, reviewed a presentation with investors.The presentation is available to view at the company’s website www.heritageoaksbank.com and is also attached hereto as exhibit 99.2. ITEM 9.01 - FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1Press Release dated May 21, 2012 99.2 Investor Presentation Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 21, 2012 Heritage Oaks Bancorp By: /s/ Tom Tolda Tom Tolda Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated May 21, 2012 Investor Presentation
